DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 4 December 2018. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 8, and 18 is/are presented in independent form.

This application properly claims benefit of U.S. Provisional Application No. 62/668.226 filed on 7 May 2018.

An IDS was received on 18 December 2018, 3 December 2019, 7 April 2020, 16 June 2020, 13 August 2020, 13 October 2020, and 9 February 2021. All references have been considered for their English portions; however, due to the voluminous number of references in the IDSs they have been only briefly considered. It is noted that the cloaking of a relevant reference by inclusion in a long list of citations may not comply with the Applicant’s duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). Therefore, the applicant is encouraged to present a concise statement as to the relevance of any particular documents known to be material for patentability as defined by 37 C.F.R. § 1.56.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 414.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1130, 1132, and 1136.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  these claims recite “receive a conflict resolution outcome of the data version conflict by:  on condition of identifying the server as the merge master, applying a conflict resolution technique to the mutually incompatible updates to generate the conflict resolution outcome”. It is unclear how a server can receive an outcome from itself, and in view of the specification it seems clear that a more appropriate wording would be “obtain a conflict resolution outcome of the data version conflict by: on condition of identifying the server as the merge master, applying a conflict resolution technique to the mutually incompatible updates to generate the conflict resolution outcome”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “respective updates are associated with a 
Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims have limitations that take the form of an open ended Markush group (e.g. “selecting at least one [element] from a [] set comprising: [a] and [b]”). As these limitations use the transitional phrase comprising, it cannot be determined what elements are in the set and the claims are indefinite. See MPEP 2173.05(h).
Claim 19 recites the limitation "the tentative operation set".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation " the updating master".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim stipulates that one master is the merge master for a first data item of the data set and not a second, while another master is the merge master for the second and not the first; this is inconsistent with the independent claim from which it depends, which requires “among the masters, designating a merge master of the data set”. (Emphasis added). To instead have a merge master of only a portion of the data set amounts to an attempt to eliminate a limitation of the independent claim from which claim 14 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 8, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Souder et al. (U.S. Patent No. 5,806,074) (hereinafter Souder).

As per claim 1, Souder teaches a method (column 6 line 9) of resolving data version conflicts within a data set provided by a server set (Figure 3 and corresponding description), the method involving a server of the server set and comprising: 
executing, by a processor of the server, instructions (Figure 2 item 102 and column 7 line 63 to column 8 line 5) that cause the server to: 
identify a data version conflict involving at least two mutually incompatible updates of the data set (column 9 lines 59-65); 
identify, within the server set, a merge master that is designated to resolve data version conflicts of the data set (column 12 line 66 to column 13 line 1 – site A has inherently been established as the “merge master” over the other sites); 
receive a conflict resolution outcome of the data version conflict by: 
on condition of identifying the server as the merge master, applying a conflict resolution technique to the mutually incompatible updates to generate the conflict resolution outcome (column 10 lines 4-15); and 
on condition of identifying a second server of the server set as the merge master, receiving the conflict resolution outcome from the second server (column 12 line 66 to column 13 line 1 and Figure 6); and 
apply the conflict resolution outcome to the data set to resolve the data version conflict (column 12 line 66 to column 13 line 1 and Figure 6).

As per claim 8, Souder teaches a method (column 6 line 9) of providing a data set by a server set, the method comprising: 
designating at least two servers of the server set as masters of the data set (Figures 3 and 6, and their corresponding descriptions); 
among the masters, designating a merge master of the data set (column 12 line 66 to column 13 line 1 – site A has inherently been established as the “merge master” over the other sites); 
configuring non-master servers of the data set to forward updates of the data set to the masters (Figure 6 and its corresponding description); and 
configuring the servers designated as masters to: 
apply the updates to the data set (Figure 6 and its corresponding description); 
identify a data version conflict involving at least two mutually incompatible updates of the data set (column 9 lines 59-65); 
for the merge master: 
apply a conflict resolution technique to the mutually incompatible updates to generate the conflict resolution outcome (column 10 lines 4-15); and 
forward the conflict resolution outcome to at least one other master of the server set (column 12 line 66 to column 13 line 1 and Figure 6); and 
for masters that are not designated as the merge master: 
receive a conflict resolution outcome of the data version conflict from the merge master (column 12 line 66 to column 13 line 1 and Figure 6), and 
apply the conflict resolution outcome to the data set (column 12 line 66 to column 13 line 1 and Figure 6).

As per claim 18, Souder teaches a server of a server set that resolves data version conflicts within a data set (Figure 3 and corresponding description), the server comprising: 
a processor (Figure 2 item 102); and 
a memory storing instructions that, when executed by the processor (column 7 line 63 to column 8 line 5), cause the server to: 
For the remaining limitations, see examiner’s remarks regarding claim 1.

As per claim 2, Souder teaches the method of claim 1, wherein executing the instructions further causes the server to: 
responsive to a request to apply an update to the data set: 
store the update in a tentative update set (column 8 lines 28-29. Tentative update set is interpreted as the local replica’s version of the data set), and 
forward the update to the merge master (column 8 lines 30-33 and column 12 line 66 to column 13 line 1); and 
responsive to determining that the update is not involved in a data version conflict, committing the update to the data set (column 8 lines 35-37 and 10 lines 1-3).

As per claim 3, Souder teaches the method of claim 2, wherein executing the instructions further causes the server to, responsive to determining that the update is involved in the data version conflict: 
determine whether the update is included in the conflict resolution outcome received from the merge master (Figure 6 and corresponding description); and 
responsive to determining that the update is not included in the conflict resolution outcome, discard the update from the tentative update set (Figure 6 and corresponding description).

As per claim 19, Souder teaches the server of claim 18, wherein: 
the server set further comprises at least one replica of the server (Figure 6 and corresponding description); and 
execution of the instructions further causes the server to propagate the tentative operation set to the at least one replica Figure 6 and corresponding description).

Allowable Subject Matter
Claims 6, 7, 9, 11-13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5, 10, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165